NO. 12-10-00241-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ALLEN WAYNE FERGUSON,
APPELLANT                                                  '    APPEAL FROM THE

V.                                                         '    COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to theft, a class A misdemeanor. The trial court placed
him on community supervision with confinement for 365 days. Later, the State filed an
application to revoke Appellant’s community supervision. The trial court granted the
State’s application, revoked Appellant’s community supervision, and sentenced him to
confinement for 365 days. We have received the trial court’s certification showing that
Appellant waived his right to appeal.             See TEX. R. APP. P. 25.2(d). The certification is
signed by Appellant and his counsel. Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered August 18, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)